Exhibit 10.3
 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (the “Agreement”) is made and entered into as of
January 1, 2011, by and between ACACIA AUTOMOTIVE INC., a Texas corporation (the
“Company”), and Steven L. Sample (the “Executive”).  Notwithstanding any other
usage of the term “Company” within this Agreement, each and every instance of
that term is intended, through any and all expansions or further illustrations
or lack thereof within this Agreement and any addendums, exhibits or notices
thereto, shall be construed to mean Acacia Automotive, Inc. (including any
subsequent name changes associated therewith), all its subsidiaries (whether
wholly or partially owned), and any and all other assets and holdings of the
Company and any of its subsidiaries whether named or not named, including but
not limited to the capital stock and all assets owned by and/or associated with
each of those entities, whether that terms shall be used in conjunction with but
not limited to matters in this Agreement relating to compensation, benefits,
change of control, liens and otherwise.
 
Recitals
 
WHEREAS, the Company desires to continue the employment of the Executive as the
Chief Executive Officer of the Company beyond January 1, 2011 (the “Commencement
Date”), and the Executive desires to continue his employment by the Company in
such capacity as of such date, on the terms and subject to the conditions set
forth in this Agreement. The Company’s obligations to the Executive shall be
individually and collectively due and payable to Executive without limitation.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and with reference to the above recitals, the parties hereby
agree as follows:
 
ARTICLE 1
TERM OF EMPLOYMENT
 
1.1 TERM OF EMPLOYMENT. The Company hereby employs the Executive as the Chief
Executive Officer of the Company, and the Executive hereby accepts such
employment by the Company, for a period (as such period may be extended, the
“Term”) commencing on the Commencement Date and expiring on the first to occur
of (a) the termination of the Executive’s employment pursuant to Article 6, and
(b) December 31, 2015 (the “Termination Date”). Provided that if the Executive’s
employment has not previously been terminated pursuant to Article 6, the
Executive’s employment pursuant to this Agreement shall automatically renew on
one occasion for an additional one (1) year period unless either party notifies
the other party in writing of its desire not to renew the Executive’s employment
under this Agreement no later than one-hundred twenty (120) days prior to the
Termination Date (a “Non-Renewal Notice”). If the Company delivers the
Non-Renewal Notice and the Executive does not terminate his employment prior to
the end of the Term, then such non-renewal shall be deemed to be a termination
by the Company of the Executive’s employment without Cause (as defined below) as
of immediately prior to the expiration of the Term, and Section 6.2 shall govern
such termination. If the Executive delivers the Non-Renewal Notice and the
Company does not terminate the Executive’s employment prior to the end of the
Term, then such non-renewal shall be deemed to be a termination by the Executive
of his employment without Good Reason (as defined below) as of immediately prior
to the expiration of the Term, and Section 6.4 shall govern such termination. If
the Term has been automatically extended for the additional one year period as
set forth above and thereafter the Term of this Agreement expires by its terms
at the end of the Term without the Company having proffered a new employment
agreement to the Executive to extend his term of employment upon terms and
conditions at least as favorable to the Executive as the most favorable he
received under this Agreement during the Term (including salary, bonus
opportunity and benefits as well as authority, functions, services, duties,
rights and privileges as or commensurate with the Executive’s position as the
Chief Executive Officer as set forth herein), then upon execution by the
Executive and delivery to the Company of a release in favor of the Company which
is not revoked by its terms (which release shall be substantially in the form
attached as Exhibit A) the Company shall pay to the Executive a severance
payment equal to (5) times the Executive’s highest annual Base Salary and Annual
Bonus during the Term and shall continue to provide for twelve (12) months
following such expiration all benefits while the Executive was employed by the
Company (or if not allowable under the Company’s then existing policies their
substantial equivalents) in accordance with Article 4, except that the Company
shall not be required to provide such benefits to the extent that, during such
twelve (12) month period, the Executive receives substantially similar (or
better, from the Executive’s perspective) benefits from a new employer. The
Executive shall inform the Company of any other benefits the Executive is
receiving where the Company would have a right to reduce the benefits it is
providing to the Executive.
 
 
1

--------------------------------------------------------------------------------

 
 
ARTICLE 2
DUTIES AND OBLIGATIONS; BOARD APPOINTMENT
 
2.1 DUTIES. During the Term, the Executive shall: (i) be employed from the
Commencement Date forward as the Chief Executive Officer of the Company or such
other lesser office as to which he shall agree to accept in the stead hereof,
and shall, commencing on the Commencement Date, have such power and authority as
is customarily held by the Chief Executive Officer of similarly situated
companies or as may from time to time be reasonably designated by the Board,
(ii) devote business time, attention and energies to the business of the Company
as he shall deem appropriate; (iii) use his efforts to promote the interests of
the Company; (iv) and act in accordance with the policies and directives of the
Company.
 
2.2 RESTRICTIONS. Except as provided in Section 8.2(i), the Executive covenants
and agrees that, while actually employed by the Company, he shall not engage in
any other business duties or pursuits or directly render any services of a
business or commercial nature to any other Person or business that is in direct
competition with the Company for compensation without the prior written consent
of the Board. The expenditure of reasonable amounts of time for educational,
charitable, or professional activities, service as a director on other boards,
or otherwise shall not be deemed a breach of this Agreement, if those activities
do not materially interfere with the services required under this Agreement, and
such activities shall not require the prior written consent of the Board.
Notwithstanding anything herein contained to the contrary, this Agreement shall
not be construed to prohibit the Executive from making personal investments or
conducting personal business, financial or legal affairs or other personal
matters if those activities do not materially interfere with the services
required hereunder.
 
2.3 BOARD APPOINTMENT. Concurrently with the inception of this Agreement and
thereafter, the Board shall appoint the Executive to the Board if Executive
shall not already be a sitting member of the Board, and shall move to have
Executive elected or appointed to the Chairmanship of the Board. For a Term of
five years beginning with the Commencement Date established in “Recitals” to
this Employment Agreement, the Executive will be recommended for continuous
service on the Board by the Board and/or the Board’s Corporate Governance and
Nominations Committee and shall be placed on the ballot and recommended for
nomination to re-election by the Company’s stockholders consistent with and
subject to the Company’s certificate of incorporation and By-laws, applicable
law and rules of any stock exchange on which the Company’s shares are listed.
 
ARTICLE 3
COMPENSATION
 
3.1 BASE SALARY. As compensation for the services to be rendered by the
Executive pursuant to this Agreement, the Company hereby agrees to pay the
Executive a base salary (the “Base Salary”) at an initial rate equal to One
Hundred Eighty-Five Thousand Dollars ($185,000.00) per year, beginning with the
Commencement Date, during the Term of this Agreement, which rate shall be
reviewed by the Board at least annually and shall be increased (but not reduced)
by the Board in such amounts as the Board deems appropriate, but in an amount
not less than $10,000 per year.  The Base Salary together with all such annual
increases shall be paid in substantially equal bimonthly installments, in
accordance with the normal payroll practices of the Company.
 
3.2 SIGNING BONUS AND ANNUAL BONUS. The Company shall provide the Executive with
an initial bonus for entering into this Agreement (the “Signing Bonus”) of
$100,000 due and payable within 90 days of the Commencement date, with the
additional opportunity to earn beginning with January 1, 2011, an annual bonus
(“Annual Bonus”) for each fiscal year of the Company, occurring in whole or in
part during the Term, notwithstanding the position held by the Executive during
the Term. For the Company’s first full fiscal year ending immediately after the
Commencement Date, the Executive is entitled to an Annual Bonus of at least
thirty five percent (35%) of the Executive’s Base Salary for such fiscal year
(the “Target”) without prorating for the Commencement Date. Subject to the
Executive’s right to receive the minimum required Annual Bonus for 2011, the
Board or a committee thereof will establish the criteria for the Executive
achieving the Annual Bonus for 2011 within 90 days of the execution of this
Agreement and for subsequent years during the Term, or within 90 days of the
Board adopting any operating plan for such respective year whichever occurs
first. For the Company’s fiscal year ending in 2011, the Executive shall be
entitled to participate in a bonus plan where the target is at least thirty five
percent (35%) of the Executive’s Base Salary for such year. The Target Annual
Bonus for each year shall be at least thirty five percent (35%) of the
Executive’s Base Salary for the respective year as to which such bonus relates.
The Annual Bonus targets may be based on criteria including, among other things,
revenue or EBITDA targets, acquisition or growth targets, or such other criteria
as the board of directors may establish from time to time (the “Performance
Goals”). All Annual Bonus Targets and Annual Bonus criteria shall be established
utilizing Performance Goals set by the Board or a committee thereof in its sole
discretion subject to consulting with the Executive. The Executive shall
participate in all other short term and long term bonus or incentive plans or
arrangements in which other senior executives of the Company are eligible to
participate from time to time in addition to the executive bonus plans for
fiscal 2011 through 2015, which are covered by this Section 3.2. Any Annual
Bonus shall be paid as promptly as practicable following the end of the fiscal
year, but not later than March 15th immediately following the end of such fiscal
year. In the event funds are not immediately available for such payment, the
Company shall place its indebtedness to Executive on the balance sheet as an
account payable and shall give Executive a security interest in the Company and
its assets until fully paid with reasonable interest. The provisions of this
Section 3.2 shall be subject to the provisions of Sections 3.3 and 3.4.
 
 
2

--------------------------------------------------------------------------------

 
 
3.3 WITHHOLDING. The Company shall have the right to deduct or withhold from the
compensation due to the Executive hereunder any and all sums required for
federal income and employee social security taxes and all state or local income
taxes now applicable or that may be enacted and become applicable during the
Term.
 
3.4 RIGHT TO SEEK APPROVAL. The Company may provide for approval of any
performance-based compensation provided herein by the compensation committee of
the Board to establish any reasonable Performance Goals to become applicable and
determine whether such Performance Goals have been met. The Performance Goals
shall be determined by the compensation committee in its sole discretion subject
to consulting with the Executive on the goals. As these Performance Goals are
met, the Company shall determine the Bonus to be paid to the Executive; however,
the minimum Bonus payable shall be 35% of the Executive’s base salary without
regard to performance-based issues or otherwise.
 
3.5 CHANGE OF CONTROL. Notwithstanding Article 1, in the event of a Change of
Control (as defined in Section 3.6) of the Company (a) during the Term while the
Executive remains employed by the Company, or (b) at any time during the six
(6) month period following the termination of the Executive’s employment with
the Company (other than for Cause or without Good Reason), the Company shall pay
to the Executive, concurrently with the consummation of such Change of Control,
a lump sum amount equal to five (5) times the sum of (1) the Executive’s annual
Base Salary (determined as the Executive’s highest annual Base Salary during the
Term prior to the Change in Control) and (2) the Annual Bonus (determined as
thirty five percent (35%) of the Executive’s highest annual Base Salary during
the Term prior to the Change in Control) (the “Severance Compensation”);
provided, that the Company’s obligation to pay the Severance Compensation shall
be conditioned on the following: if the Executive is employed by the Company at
the time of the Change of Control and the Person or Group (each as defined in
Section 3.6.) that acquires the Company requests that the Executive continue as
an employee of the Company, the successor entity, or any of their respective
affiliates on substantially the same (or better, from the Executive’s
perspective) terms relating to salary, bonus, and benefits as contained in this
Agreement, the Executive MAY, at his sole option, agree to continue such
employment for a period of ninety (90) days from the date of the Change of
Control or such lesser period of time as the Person or Group shall request. If
the Executive’s employment with the Company is terminated pursuant to
Section 6.2 on or after the date Executive becomes entitled to receive the
Severance Compensation, then notwithstanding anything set forth in Section 6.2,
the Company shall not be required to make any payments to the Executive pursuant
to Section 6.2(a), other than continuing to provide all benefits in accordance
with Section 4.1 to the extent set forth in Section 6.2(a). If the Executive’s
employment with the Company is terminated pursuant to Section 6.2 before the
Executive becomes entitled to the Severance Compensation, then notwithstanding
the foregoing, the Executive shall continue to receive all amounts due pursuant
to Section 6.2 and he shall not be entitled to receive any payments under this
Section 3.5. In the event of any proposed, threatened, or actual Change of
Control of the Company, the Company shall immediately notify the Executive of
same, and the Executive shall immediately become a creditor of the Company and
shall promptly thereafter be granted a first lien ahead of all other creditors,
secured or unsecured, on all the assets of the Company such that none of the
assets of the Company may be sold, bartered, leased, transferred, consolidated,
collateralized or otherwise disposed of without the prior written consent of
Executive, and the Company shall immediately evidence its collective
indebtedness or potential indebtedness to Executive on the balance sheets as an
account payable and shall give Executive a security interest in the Company and
its assets until any obligations, liabilities or potential liabilities to
Executive that may result from a Change of Control and/or other existing
obligations of the Company to Executive are fully paid with reasonable interest
and Executive shall deliver a written release from any further indebtedness or
obligations under the terms of this Agreement.  Executive’s right to a lien
hereunder shall not be abridged as a result of the Company’s failure to promptly
notify him of issues relating to Change of Control or any of the Company’s
obligations hereunder. Executive shall have the exclusive right to assign or
transfer his right, title and interest in any lien(s) incurred hereunder to any
other party or parties as he shall in his sole discretion deem appropriate or
fitting for his own purposes, and any assignee, holder, or holders thereof shall
continue to enjoy the benefit of said lien and the status as the primary and
first lienholder of the assets attributed thereto.
 
 
3

--------------------------------------------------------------------------------

 
 
3.6 DEFINITION OF CHANGE OF CONTROL. For purposes of this Agreement “Change of
Control” means the threatened, proposed, or actual occurrence of any of the
following: (i) the actual, proposed or threatened sale, lease, transfer,
conveyance or other disposition (other than by way of any underwritten public
offering registered under the Securities Act of 1933 (“Public Offering”) or any
offering of securities under Rule 144A promulgated under the Securities Act of
1933 (“Rule 144A Offering”) in one or a series of related or unrelated
transactions, of 30% or more of the current assets of the Company (including one
or a series of related or unrelated transactions of 30% or more of the current
assets of any subsidiary or business holding wholly or principally owned,
individually or collectively, by the Company) as shown on the most recent
balance sheet of the Company as total current assets (the “Total Current
Assets”) by any individual, corporation, limited liability company, partnership,
or other entity (each, a “Person”) or group of Persons acting together, or any
Company employee pension or benefits plan (each a “Group”); (ii) the actual,
proposed, or threatened consummation of any transactions (including any stock or
asset purchase, sale, acquisition, disposition, liquidation, merger,
consolidation or reorganization, but not including any Public Offering or Rule
144A Offering) the result of which is that any Person or Group (other than any
underwriter temporarily holding securities pursuant to a Public Offering),
becomes the beneficial owners of more than thirty percent (30%) of the aggregate
voting power of all classes of stock of the Company or any of its subsidiaries
or holdings; or (iii) the first day on which any Person or Group in one or a
series of related or unrelated transactions acts or seeks to gain a disposition
through any other means, including but not limited to any action through the
courts or otherwise, of 30% or more of the Total Current Assets of the Company
or 30% or more of the current assets of any subsidiary or business holding
wholly or principally owned, individually or collectively, by the Company, or
30% of the aggregate voting power of all classes of stock of the Company or any
of its subsidiaries or holdings; or (iv) the first day on which a majority of
the members of the Board of the Company or any of its subsidiaries or holdings
are not individuals who were nominated for election or elected to the Board with
the approval of two-thirds of the members of the Board just prior to the time of
such nomination or election, including but not limited to any such transaction
designed or proposed to promulgate any such change.
 
3.7 STOCK OPTIONS. On the first day of the 39th month immediately following the
Commencement Date (the “Grant Date”), and subject to compliance with federal and
state securities laws, the Company shall grant to the Executive under an
Inducement Stock Option Agreement, found in Schedule I hereto, stock options to
purchase Two Hundred Thousand (200,000) shares of the Company’s common stock at
an exercise price equal to an average of the Fair Market Value (as defined in
the Appendix hereto) of the underlying Shares on the first trading day on or
after the Grant Date and the thirty days immediately preceding the Grant Date
(the “Grant Date Exercise Price”) (all of which constitute the “Stock Options”).
The Company and the Executive agree that the terms and conditions set forth on
Schedule I hereto are hereby deemed incorporated by reference and shall govern
the Stock Options granted under this Agreement.
 
ARTICLE 4
EMPLOYEE BENEFITS
 
4.1 BENEFITS. The Company agrees that the Executive shall be entitled to all
ordinary and customary perquisites afforded generally to executive employees of
a small public Company (except to the extent employee contribution may be
required under the Company’s benefit plans as they may now or hereafter exist),
regardless of the specific position he shall hold in the Company, which shall in
no event be less than the benefits generally afforded to the other highest-level
executive employees of the Company as of the date hereof or from time to time,
but in any event shall include any qualified or non-qualified pension, profit
sharing and savings plans, any death benefit and disability benefit plans, life
insurance coverages, any medical, dental, health and welfare plans or insurance
coverages and any stock purchase programs that are approved in writing by the
Board. Subject to the Executive’s qualifying for such policies by, among other
things, taking and passing all necessary health tests and providing required
health, personal and financial information, the Company shall arrange to provide
to the Executive during the Term (a) aggregate life insurance totaling three
(3) times the sum of (1) the Executive’s annual Base Salary and (2) a presumed
Annual Bonus for such year equal to his Base Salary for such year and
(b) long-term disability coverage of at least seventy percent (70%) of his
annual Base Salary with no monthly dollar cap on payments. In addition, the
Executive shall be reimbursed for up to $25,000 during the Term for tax and
estate planning services upon submission of appropriate documentation. For any
benefits provided to Executive under this ARTICLE 4 that are payable by the
Executive in the normal course, the Company shall increase Executive’s salary in
an amount sufficient to cover the costs of said benefits, including the taxes to
effect the payments thereof and/or a Gross-Up payment subject to Section 7.1
hereto.
 
 
4

--------------------------------------------------------------------------------

 
 
4.2 VACATION. The Executive shall be immediately entitled to three (3) weeks of
paid vacation for 2011 and four (4) weeks of paid vacation for each full
calendar year of his employment hereunder thereafter. To the extent accrued
vacation time is unused in any given year, it may be carried over in accordance
with the policies of the Company then in effect. Other than in respect of 2011,
vacation days shall accrue in accordance with the Company’s policies.
Notwithstanding anything to the contrary, however, the Executive shall not be
entitled to carry over any unused vacation for a period exceeding
three (3) years.
 
ARTICLE 5
BUSINESS EXPENSES, RELOCATION & ATTORNEY’S FEES
 
5.1 EXPENSES. The Company shall pay or reimburse the Executive for all
reasonable and authorized business expenses incurred by the Executive during the
Term, including but not limited to the costs of any membership fees or dues for
civic organizations and similar organizations and entities or private clubs
(including one joint membership in an airline’s airport-based business
traveler’s lounge); the costs to own (or lease) and operate two (2) company
vehicles including the costs for insurance, gas, oil and minor repair thereof,
for which such payment or reimbursement shall not be unreasonably withheld.
 
5.2 TRAVEL COSTS. Subject to the provisions of this Article 5, the Company shall
reimburse the Executive for expenses incurred with business-related travel. For
business-related flights, Executive shall be reimbursed for business class
travel expenses (if available) or for a higher level of class of service when
permitted under the Company’s policies. Notwithstanding the foregoing, the
Executive shall be reimbursed for first class travel expenses for
business-related and relocation-related flights over two hours. Executive shall
be authorized to take up to and including three (3) non business-related flights
per calendar year under the same terms and conditions.
 
5.3 RELOCATION EXPENSES. The Company shall promptly reimburse the Executive for
all relocation expenses as described below. The Company will only pay for
reasonable broker fees in connection with the sale of the Executive’s existing
residence, reasonable out-of-pocket fees and expenses but not taxes payable in
connection with such sale (other than transfer taxes), the packing and moving of
all household goods and shipment of three automobiles based upon a competitive
bid obtained through the Company’s human resources department, and fees and
expenses, but not broker fees or mortgage financing fees in excess of two
points, in connection with the purchase of a residence. The Executive shall be
entitled to the preceding relocation expenses as long as they are incurred
within eighteen (18) months of such determination to relocate (the “Commencement
Date”). Between the Commencement Date and the earlier of (1) the date the
Executive’s family relocates or (2) six months after the Commencement Date (the
“Transition Period”), the Executive may make no more than fifteen round trips by
air at the Company’s expense to commute to his last residence or such other
place as Executive shall determine. The Executive will also be reimbursed for
reasonable expenses associated with commuting during the Transition Period,
including two trips to any such new location for his spouse for purposes of
relocation-related planning, and for temporary housing and rental car expenses
at any such new location. In respect of the two trips to the new location for
the Executive’s spouse, the Company will reimburse the Executive for first-class
travel arrangements for the Executive’s spouse only. The Executive will be
entitled to receive an additional payment to cover any federal, state, and local
income taxes that he incurs in connection with any reimbursement for relocation
expenses that are not tax deductible. The Executive will be entitled to
reimbursement for miscellaneous household expenses incurred in connection with
the relocation in order to put the Executive’s new residence into move-in
condition in an amount not to exceed twenty thousand dollars ($20,000.00).
 
 
5

--------------------------------------------------------------------------------

 
 
5.4 ATTORNEY’S FEES. The Company shall reimburse the Executive for all
reasonable attorneys’ fees incurred by the Executive in connection with the
negotiation of this Agreement, up to a limit of fifteen thousand dollars
($15,000).
 
5.5 RECORDS. As a condition to reimbursement under this Article 5, the Executive
may be required to furnish to the Company adequate records and other documentary
evidence required by federal and state statutes and regulations for the
substantiation of each expenditure. The Executive acknowledges and agrees that
failure to furnish the required documentation may result in the Company denying
all or part of the expense for which reimbursement is sought.
 
ARTICLE 6
TERMINATION OF EMPLOYMENT
 
6.1 TERMINATION FOR CAUSE. The Company may, during the Term, upon notice to the
Executive, terminate the Executive’s employment under this Agreement and
discharge the Executive for Cause (as defined below) and, in such event, except
as set forth in the proviso to this Section 6.1, neither party shall have any
rights or obligations under Article 2, Sections 3.1 and 3.2, or Articles 4 and
5; provided, however, that (a) the Company shall pay the Executive any amount
due and owing as of the termination date pursuant to Section 3.1 and Section 3.2
(excluding a Bonus for the year in which the termination occurs) and Articles 4
and 5 (subject, in each case, to Section 3.3), and (b) the remaining provisions
of this Agreement shall remain in full force and effect in accordance with their
terms. As used herein, the term “Cause” shall refer to the termination of the
Executive’s employment as a result of any one or more of the following: (i) any
conviction of, or pleading of nolo contendre by, the Executive for any felony
relating to the willful and knowing disregard of the law in intentionally
committing acts detrimental to the Company; (ii) any willful and knowing
misconduct of the Executive with intent which has a materially injurious effect
on the business of the Company; (iii) the willful and knowing gross dishonesty
of the Executive with intent which has a materially injurious effect on the
business of the Company; or (iv) a willful and material failure to consistently
discharge his duties under this Agreement which failure continues for
thirty (30) days following written notice from the Company detailing the area or
areas of such failure, other than such failure resulting from his Disability (as
defined below); provided, that clause (iv) above shall be deemed to be deleted
from this Agreement and shall have no force or effect concurrently with the
consummation of a Change of Control. For purposes of this Section 6.1, no act or
failure to act, on the part of the Executive, shall be considered “willful” if
it is done, or omitted to be done, by the Executive in good faith or with
reasonable belief that his action or omission was in the best interest of the
Company. The Executive shall have the opportunity to cure any such acts or
omissions (other than clause (i) above) within thirty (30) days of the
Executive’s receipt of a notice from the Company finding that, in the good faith
opinion of the Company, the Executive is guilty of acts or omissions
constituting “Cause.”
 
 
6

--------------------------------------------------------------------------------

 
 
6.2 TERMINATION WITHOUT CAUSE OR GOOD REASON. Subject to Section 6.4, the Board
acting for the Company shall have the right, at any time in its sole discretion,
to terminate the Executive’s employment under this Agreement without Cause upon
not less than thirty (30) days prior written notice to the Executive. The term
“termination without Cause” shall mean the termination by the Company of the
Executive’s employment for any reason other than those expressly set forth in
Section 6.1, or no reason at all, and shall also mean the Executive’s decision
to terminate his employment under this Agreement (and he hereby has such right)
by reason of any act, decision or omission by the Company or the Board that:
(A) materially modifies, reduces, changes, or restricts the Executive’s salary,
bonus opportunities, options or other compensation benefits or perquisites, or
the Executive’s authority, functions, services, duties, rights, and privileges
as, or commensurate with the Executive’s position as the Chief Executive Officer
of the Company as described in Section 2.1; (B) relocates the Executive without
his consent from certain of the Company’s offices located at or near 2806 SE
29th Street, Ocala, FL  34471 to any other location in excess of twenty-five
(25) miles beyond the geographic limits of Ocala, FL; (C) deprives the Executive
of his titles and positions of Chief Executive Officer except by promotion or
increase to higher office; (D) if prior to the expiration of the Term results in
the Company proffering a new employment agreement to the Executive in order to
extend the Term and the terms and conditions of such agreement (i) as they
relate to the Executive’s salary, bonus opportunity and benefits (assuming the
Executive qualifies for such benefits) are not at least as favorable to the
Executive as the most favorable salary, bonus opportunity and benefits payable
to the Executive in any year during the Term or (ii) change the Executive’s
authority, functions, services, duties, rights and privileges as, or
commensurate with the Executive’s position as the Chief Executive Officer as set
forth in this Agreement; or (E) involves or results in any failure by the
Company to comply with any provision of this Agreement, other than an isolated,
insubstantial and inadvertent failure not occurring in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by the
Executive (each a “Good Reason”). In the event the Company or the Executive
shall exercise the termination right granted pursuant to this Section 6.2, then
except as set forth in the proviso below, neither party shall have any rights or
obligations under Article 1, Article 2, Sections 3.1 and 3.2, or Articles 4 and
5; provided, however, that the Company shall pay to the Executive (a) an amount
equal to five (5) times the Executive’s Base Salary (determined as the
Executive’s highest annual Base Salary during the Term prior to such
termination) plus five (5) times the Annual Bonus (at thirty five percent
(35%) of the Executive’s highest annual Base Salary during the Term prior to
such termination) and shall continue to provide all benefits that were made
available to Executive while the Executive was employed by the Company (or if
not allowable under the Company’s then existing policies their substantial
equivalents) in accordance with Article 4 at the time they would have been paid
had the Executive remained an employee for a period of twenty four (24) months
after the effective date of the termination (subject in each case to
Section 3.3), except that the Company shall not be required to provide such
benefits to the extent that, during such twenty four (24) month period, the
Executive receives substantially similar (or better, from the Executive’s
perspective) benefits from a new employer, and (b) any amount due and owing as
of the termination date pursuant to Section 3.1, Section 3.2 (including an
Annual Bonus for the year in which the termination occurs (and if so provided
the minimum required Annual Bonus for such year pursuant to Section 3.2)
prorated to the date of termination for the entire year in accordance with
Section 3.2), Section 4.2 and Article 5 (subject, in each case, to Section 3.3),
and the remaining provisions of this Agreement shall remain in full force and
effect in accordance with their terms. The Executive shall inform the Company of
any other benefits the Executive is receiving where the Company would have a
right to reduce the benefits it is providing to the Executive. After the
provision of the benefits during the two-year period following such termination
as described above, the Executive will be entitled to COBRA rights as provided
by applicable law. The amounts and benefits required by clause (a) above shall
be provided only if the Executive has executed and delivered to the Company (and
not revoked) a release in favor of the Company (which release shall be
substantially in the form attached as Exhibit A). The amounts payable pursuant
to this Section 6.2 shall be in payment for the services rendered by the
Executive pursuant to this Agreement during the Term, and the Executive shall
not be entitled to any additional amounts in consideration for such services.
 
6.3 TERMINATION FOR DEATH OR DISABILITY. The Executive’s employment shall
terminate automatically upon the Executive’s death during the Term. If the
Company determines in good faith that the Disability (as defined below) of the
Executive has occurred during the Term, it shall give written notice to the
Executive of its intention to terminate his employment. In such event, the
Executive’s employment with the Company shall terminate effective on the 30th
day after receipt of such notice by the Executive, provided that, within the
thirty (30) days after such receipt, the Executive shall not have returned to
full-time performance of his duties. Upon any such termination under this
Section 6.3 the Company shall pay to the Executive or his estate, if applicable,
any amounts due and owing as of the termination date pursuant to Sections 3.1,
3.2, 4.2 and Article 5 (subject, in each case, to Section 3.3). For purposes of
this Agreement, “Disability” shall mean the inability of the Executive to
perform his duties to the Company on account of physical or mental illness or
incapacity for a period of one-hundred twenty (120) consecutive calendar days,
or for a period of one hundred eighty (180) calendar days, whether or not
consecutive, during any three hundred sixty-five (365) day period.
 
6.4 TERMINATION WITHOUT GOOD REASON. Anything in this Agreement to the contrary
notwithstanding, during the Term the Executive shall have the right, in his sole
discretion, to terminate his employment under this Agreement without Good Reason
upon not less than thirty (30) days prior written notice to the Company, and in
such event, neither party shall have any rights or obligations under Article 2,
Sections 3.1 and 3.2, or Articles 4 and 5; provided, however, that (a) the
Company shall pay the Executive any amount due and owing as of the termination
date pursuant to Section 3.1 and Section 3.2 (for the fiscal year prior to the
year of termination if unpaid at the time of termination) and Articles 4 and 5
(subject, in each case, to Section 3.3), and (b) the remaining provisions of
this Agreement shall remain in full force and effect in accordance with their
terms.
 
6.5 STOCK OPTIONS. Upon the Executive’s termination under this Article 6, the
Company’s obligations with respect to any stock option to purchase shares of the
Company’s common stock granted to the Executive shall be determined by the terms
and conditions of such option as set forth in the Executive’s written option
agreement regarding such options, including, with respect to the Stock Options,
the terms and conditions set forth on Schedule I hereto.
 
 
7

--------------------------------------------------------------------------------

 
 
ARTICLE 7
PARACHUTE TAX INDEMNITY
 
7.1 GROSS-UP PAYMENT.
 
(a) If it shall be determined that any amount paid, distributed or treated as
paid or distributed by the Company to or for the benefit of the Executive
(whether paid or payable or distributed or distributable pursuant to the terms
of this Agreement, any stock option agreement between the Executive and the
Company or otherwise, but determined without regard to any additional payments
required under this Article 7) (a “Payment”) would be subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”), or any interest or penalties are incurred by the Executive with respect
to such excise tax (such excise tax, together with any such interest and
penalties, being hereinafter collectively referred to as the “Excise Tax”), then
the Executive shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by the Executive of all federal,
state and local taxes (including any interest or penalties imposed with respect
to such taxes), including without limitation, any income taxes (including any
interest or penalties imposed with respect thereto) and Excise Tax imposed on
the Gross-up Payment, the Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments.
 
(b) The determinations of whether and when a Gross-Up Payment is required under
this Article 7 shall be made by the Company based on its good faith
interpretation of applicable law. The amount of such Gross-Up Payment and the
valuation assumptions to be utilized in arriving at such determination shall be
made by the Company which shall provide detailed supporting calculations to the
Executive within 15 business days of the receipt of notice from the Executive
that there has been a Payment subject to the Excise Tax, or such earlier time as
is requested by the Company. Any Gross-Up Payment, as determined pursuant to
this Article 7, shall be paid by the Company to the Executive within twenty-five
(25) days of the receipt of notice from the Executive that there has been a
Payment subject to the Excise Tax. Any determinations by the Company shall be
binding upon the Executive, provided, however, if it is later determined that
there has been an underpayment of Excise Tax and that the Executive is required
to make an additional Excise Tax payment(s) on any Payment or Gross-Up Payment,
the Company shall promptly provide a similar full gross-up on such additional
liability.
 
(c) For purposes of any determinations made by the Company acting under
Section 7.1(b):
 
(i) All Payments and Gross-Up Payments with respect to the Executive shall be
deemed to be “parachute payments” under Section 280G(b) (2) of the Code and to
be “excess parachute payments” under Section 280G(b) (1) of the Code that are
fully subject to the Excise Tax under Section 4999 of the Code, except to the
extent (if any) that the Company determines in good faith that a Payment in
whole or in part does not constitute a “parachute payment” or otherwise is not
subject to Excise Tax;
 
 (ii) The value of any non-cash benefits or deferred or delayed payments or
benefits shall be determined in a manner consistent with the principles of
Section 280G of the Code; and
 
(iii) The Executive shall be deemed to pay federal, state and local income taxes
at the actual maximum marginal rate applicable to individuals in the calendar
year in which the Gross-Up Payment is made, net of any applicable reduction in
federal income taxes for any state and local taxes paid on the amounts in
question assuming the Executive is subject to applicable phase out rules for the
highest income tax payers, notwithstanding the actual income tax rate of the
Executive.
 
 
8

--------------------------------------------------------------------------------

 
 
7.2 CLAIMS AND PROCEEDINGS. The Executive shall notify the Company in writing of
any Excise Tax claim by the Internal Revenue Service (or any other state or
local taxing authority) that, if successful, would require the payment by the
Company of a Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than twenty (20) business days after the Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is to be paid. The Executive shall
not pay such claim prior to the expiration of the 30-day period following the
date on which he gives such notice to the Company (or such shorter period ending
on the date that any payment of taxes with respect to such claim is due). If the
Company notifies the Executive in writing prior to the expiration of such period
that it desires to contest such Excise Tax claim, the Executive shall: (i) give
the Company any information reasonably requested by the Company relating to such
claim; (ii) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company after consultation in good faith
with the Executive and subject to approval by the Executive (which approval
shall not be unreasonably withheld) under the circumstances set forth in
Section 7.1; (iii) cooperate with the Company in good faith in order to
effectively contest such claim; and (iv) permit the Company to participate in
any proceeding relating to such claim; provided, however, that the Company shall
bear and pay directly all costs and expenses (including additional interest and
penalties) incurred in connection with such contest and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest and penalties with respect thereto) imposed as a result of
such representation and payment of costs and expense. Without limitation of the
foregoing provisions of this Article 7, the Company shall control the Excise Tax
portion of any proceedings taken in connection with such contest and, at its
sole option, may pursue or forego any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of
such Excise Tax claim and the Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that the Executive may elect at his sole option to
pay the tax claimed and require the Company to contest through a suit for a
refund. If the Executive elects to pay such Excise Tax claim and contest through
a suit for a refund, the Company shall advance the amount of such payment to the
Executive, on an interest-free basis, and shall indemnify and hold the Executive
harmless, on an after-tax basis, from any Excise Tax or income tax (including
interest and penalties) imposed with respect to such advance or with respect to
any imputed income with respect to such advance; and provided, however, that any
Company-directed extension of the statute of limitations relating to payment of
taxes for the Executive’s taxable year with respect to which such contested
Excise Tax amount is claimed to be due shall be effective only if it can be and
is limited to the contested Excise Tax liability.
 
7.3 REFUNDS. If, after the Executive’s receipt of an amount advanced by the
Company pursuant to this Article 7 for payment of Excise Taxes, the Executive
files an Excise Tax refund claim and receives any refund with respect to such
claim, the Executive shall (subject to the Company’s complying with the
requirements of this Article 7) except as provided below, promptly pay to the
Company the amount of any such refund of Excise Tax (together with any interest
paid or credited thereon, but after any and all taxes applicable thereto), plus
the amount (after any and all taxes applicable-thereto) of the refund (if any is
applied for and received) of any income tax paid by the Executive with respect
to and as a result of his prior receipt of any previously paid Gross-Up Payment
indemnifying the Executive with respect to any such Excise Tax later so
refunded. In the event the Executive files for a refund of the Excise Tax and
such request would, if successful, require the Executive to refund any amount to
the Company pursuant to this provision, then the Executive shall be required to
seek a refund of the Income Tax portion of any corresponding Gross-Up Payment so
long as such refund request would not have a material adverse effect on the
Executive (which determination shall be made by independent tax counsel selected
by the Executive after good faith consultation with the Company and subject to
approval of the Company, which approval shall not be unreasonably withheld). If,
after the Executive’s receipt of an amount advanced by the Company pursuant to
this Article 7, a determination is made that the Executive shall not be entitled
to any refund with respect to such claim and the Company does not notify the
Executive in writing of its intent to contest such denial of refund prior to the
expiration of thirty (30) days after such determination, then such advance shall
be forgiven and shall not be required to be repaid and the amount of such
advance shall offset, to the extent thereof, the amount of the Gross-Up Payment
required to be paid.
 
ARTICLE 8
RESTRICTIVE COVENANTS
 
8.1 COVENANT NOT TO DISCLOSE CONFIDENTIAL INFORMATION. During the Term and
following termination of Executive’s employment under this Agreement, the
Executive agrees that, without the Company’s prior written consent, he will not
use or disclose to any person, firm, association, partnership, entity or
corporation, any confidential information concerning: (i) the business,
operations or internal structure of the Company or any division or part thereof;
(ii) the customers of the Company or any division or part thereof; (iii) the
financial condition of the Company or any division or part thereof; and
(iv) other confidential information pertaining to the Company or any division or
part thereof, including without limitation, trade secrets, computer programs,
software, intellectual property, proprietary information, technical data,
marketing analyses and studies, operating procedures, customer and/or inventory
lists, or the existence or nature of any of the Company’s agreements or
agreements of any division thereof; provided, however, that the Executive shall
be entitled to disclose such information: (a) to the extent the same shall have
otherwise become publicly available (unless made publicly available by the
Executive); (b) during the course of or in connection with any actual or
potential litigation, arbitration, or other proceeding based upon or in
connection with the subject matter of this Agreement; (c) as may be necessary or
appropriate to conduct his duties hereunder, provided the Executive is acting or
believing himself to act in good faith and in the best interest of the Company;
(d) as may be required by law or judicial process; or (e) if the information is
generally known to personnel in the Executive’s trade or business.
 
 
9

--------------------------------------------------------------------------------

 
 
8.2 COVENANT NOT TO COMPETE. The Executive acknowledges that he has established
and will continue to establish favorable relations with the customers, clients
and accounts of the Company and will have access to trade secrets of the
Company. Therefore, in consideration of such relations to further protect trade
secrets, directly or indirectly, of the Company, the Executive agrees that at
all times during his employment with the Company through the one (1) year
anniversary of the date of termination of the Executive’s employment, the
Executive will not, directly or indirectly, without the express written consent
of the Board:
 
(i) own or have any interest in or act as an officer, director, partner,
principal, employee, agent, representative, consultant or independent contractor
of, or in any way assist in, any business which is engaged directly in any
business competitive with the Company in those markets and/or products lines in
which the Company competes within 150 miles of the address of the principal
place of business of the parent Company or any or its wholly-owned operating
subsidiaries at any time during the Term, or become associated with or render
services to any person, firm, corporation or other entity so engaged
(“Competitive Businesses”); provided, however, that the Executive may own
without the express written consent of the Company not more than four and
nine-tenths percent (4.9%) of the issued and outstanding securities of any
company or enterprise whose securities are listed on a national securities
exchange or actively traded in the over the counter market; provided, further,
however that once the Term has terminated the Executive may work for, have an
interest in, render services to or assist any business or Competitive Business
without violating this Section 8.2;
 
(ii) solicit clients, customers or accounts of the Company for, on behalf of or
otherwise related to any such Competitive Businesses;
 
(iii) solicit any person who is or shall be in the employ or service of the
Company to leave such employ or service for employment with or service to the
Executive, an affiliate of the Executive or any third party.
 
In the event that the Company shall merge with, be acquired by, or generally be
absorbed into any other business or institution, the Executive’s continued
performance on behalf of such other business or institution shall not constitute
a violation of Executive’s duties to the Company under Article 8 or other
provisions of this Agreement.
 
Notwithstanding the foregoing, if any court determines that the covenant not to
compete, or any part thereof, is unenforceable because of the duration of such
provision or the geographic area or scope covered thereby, such court shall have
the power to reduce the duration, area or scope of such provision to the extent
necessary to make the provision enforceable and, in its reduced form, such
provision shall then be enforceable and shall be enforced. The Company shall pay
and be solely responsible for any attorney’s fees, expenses, costs and court or
arbitration costs incurred by the Executive in any matter or dispute between the
Executive and the Company which pertains to this Article 8 if the Executive
prevails in the contest in whole or in part.
 
8.3 SPECIFIC PERFORMANCE. Recognizing that irreparable damage will result to the
Company in the event of the breach of any of the foregoing covenants and
assurances by the Executive contained in Sections 8.1 and 8.2, and that the
Company’s remedies at law for any such breach may be inadequate, the Company and
its successors and assigns, in addition to such other remedies which may be
available to them, shall, upon making a sufficient showing under applicable law,
be entitled to an injunction to be issued by any court of competent jurisdiction
ordering compliance with this Agreement or enjoining and restraining the
Executive from the continuation of such breach. The obligations of the Executive
and rights of the Company pursuant to this Article 8 shall survive the
termination of the Executive’s employment under this Agreement. The covenants
and obligations of the Executive set forth in this Article 8 are in addition to
and not in lieu of or exclusive of any other obligations and duties the
Executive owes to the Company.
 
 
10

--------------------------------------------------------------------------------

 
 
ARTICLE 9
GENERAL PROVISIONS
 
9.1 FINAL AGREEMENT. This Agreement is intended to be the final, complete and
exclusive agreement between the parties relating to the employment of the
Executive by the Company and all prior or contemporaneous understandings,
representations and statements, oral or written, are merged herein. No
modification, waiver, amendment, discharge or change of this Agreement shall be
valid unless the same is in writing and signed by the party against which the
enforcement thereof is or may be sought.
 
9.2 NO WAIVER. No waiver, by conduct or otherwise, by any party of any term,
provision, or condition of this Agreement, shall be deemed or construed as a
further or continuing waiver of any such term, provision, or condition nor as a
waiver of a similar or dissimilar condition or provision at the same time or at
any prior or subsequent time.
 
9.3 RIGHTS CUMULATIVE. The rights under this Agreement, or by law or equity,
shall be cumulative and may be exercised at any time and from time to time. No
failure by any party to exercise, and no delay in exercising, any rights shall
be construed or deemed to be a waiver thereof, nor shall any single or partial
exercise by any party preclude any other or future exercise thereof or the
exercise of any other right.
 
9.4 NOTICE. Except as otherwise provided in this Agreement, any notice,
approval, consent, waiver or other communication required or permitted to be
given or to be served upon any person in connection with this Agreement shall be
in writing. Such notice shall be personally served, sent by fax or cable, or
sent prepaid by either registered or certified mail with return receipt
requested or Federal Express and shall be deemed given (i) if personally served
or by Federal Express, when delivered to the person to whom such notice is
addressed, (ii) if given by fax or cable, when sent, or (iii) if given by mail,
two (2) business days following deposit in the United States mail. Any notice
given by fax or cable shall be confirmed in writing, by overnight mail or
Federal Express within forty-eight (48) hours after being sent. Such notices
shall be addressed to the party to whom such notice is to be given at the
party’s address set forth below or as such party shall from time to time
otherwise direct.
 
If to the Company:
 
Acacia Automotive Inc.
3512 East Silver Springs Boulevard - #243
Ocala, FL  34470
Facsimile: (352) 502-4783
Attn: CEO or General Counsel
 
If to the Executive:
 
Steven L. Sample
2806 SE 29th Street
Ocala, FL  34471
Facsimile:  (352) 502-4783
 
9.5 SUCCESSORS. The terms and conditions of this Agreement shall inure to the
benefit of and be binding upon the successors and assigns of the parties hereto.
 
9.6 GOVERNING LAW. This Agreement shall be construed and enforced in accordance
with the laws of the State of Texas, without giving effect to the principles of
conflict of laws thereof.
 
9.7 COUNTERPARTS. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which shall constitute one
instrument. The parties agree that facsimile copies of signatures shall be
deemed originals for all purposes hereof and that a party may produce such
copies, without the need to produce original signatures, to prove the existence
of this Agreement in any proceeding brought hereunder.
 
9.8 SEVERABILITY. The provisions of this Agreement are agreed to be severable,
and if any provision, or application thereof, is held invalid or unenforceable,
then such holding shall not affect any other provision or application.
 
 
11

--------------------------------------------------------------------------------

 
 
9.9 CONSTRUCTION. As used herein, and as the circumstances require, the plural
term shall include the singular, the singular shall include the plural, the
neuter term shall include the masculine and feminine genders, and the feminine
term shall include the neuter and the masculine genders.
 
9.10 ARBITRATION. Except as otherwise provided in Section 8.3 hereof, any
controversy or claim arising out of, or related to, this Agreement, or the
breach thereof, shall be settled by binding arbitration in the Cities of
Orlando, Florida, or Dallas, Texas (at the Executive’s election), in accordance
with the employment arbitration rules then in effect of the American Arbitration
Association including the right to discovery, and the arbitrator’s decision
shall be binding and final, and judgment upon the award rendered may be entered
in any court having jurisdiction thereof. Each party hereto shall pay its or
their own expenses incident to the negotiation, preparation and resolution of
any controversy or claim arising out of, or related to, this Agreement, or the
breach thereof; provided, however, the Company shall pay and be solely
responsible for any attorneys’ fees and expenses and court or arbitration costs
incurred by the Executive as a result of a claim brought by either the Executive
or the Company alleging that the other party breached or otherwise failed to
perform this Agreement or any provision hereof to be performed by the other
party if the Executive prevails in the contest in whole or in part.
 
9.11 TAXES. Except as otherwise specifically provided elsewhere in this
Agreement or herein, the Executive is solely responsible for the payment of any
tax liability (including any taxes and penalties arising under Section 409A of
the Code) that may result from any payments or benefits that he receives
pursuant to this Agreement. Nevertheless, if the Company reasonably determines
that receipt of payments or benefits pursuant to this Agreement would cause the
Executive to incur liability for additional tax under Section 409A of the Code
and upon notification of same to Executive, then the Company shall upon request
of the Executive suspend such payments or benefits until the end of the
six-month period following termination of the Executive’s employment (the “409A
Suspension Period”). As soon as reasonably practical after the end of the 409A
Suspension Period, the Company will promptly make a lump sum payment to the
Executive, in cash, in an amount equal to any payments and benefits that the
Company does not make during the 409A Suspension Period. Thereafter, the
Executive will receive any remaining payments and benefits due pursuant to this
Agreement in accordance with its terms (as if there had not been any suspension
beforehand). The Company will cooperate with the Executive in making any
amendments to this Agreement that the Executive reasonably requests to avoid the
imposition of taxes or penalties under Section 409A of the Code provided that
such changes do not provide the Executive with additional benefits (other than
deminimus benefits) under this Agreement.
 
9.12 NO MITIGATION OR OFFSET. The Executive shall not have any duty to seek
other employment or to reduce any amounts or benefits payable to him under
Section 1.1 or Article 6, and no such amounts or benefits shall be reduced, on
account of any compensation received by the Executive from any other employment
or source except as specifically provided in Section 1.1 and Section 6.2 with
respect to certain benefits. The Company shall not have the right to offset any
amount owed to it against payments due to the Executive under Section 1.1,
Section 3.5 or Article 6 (other than as expressly provided therein) except that
all such payments shall be subject to Section 3.3.
 
[SIGNATURE PAGE FOLLOWS]
 


 


 
12

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


For the Board of Directors of ACACIA AUTOMOTIVE, INC.




By:          /s/ V. Weldon Hewitt              
Name:  V. Weldon Hewitt
Title:  Director and Chairman of the Company’s Compensation Committee Acting on
Authority of a
           Duly Approved Resolution of a majority of the independent members of
the Company’s Board of
           Directors)




STEVEN L. SAMPLE (The Executive)




By:          /s/ Steven l. Sample                
    Name:  Steven L. Sample
Title:  Executive
 
 




 
13

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
SEPARATION AGREEMENT AND RELEASE
 
It is hereby agreed by and between you, Steven L. Sample (for yourself, your
spouse, agents and attorneys) (jointly, “You”), and Acacia Automotive Inc., its
predecessors, successors, affiliates, directors, officers, shareholders,
fiduciaries, insurers, employees and agents (jointly, the “Company”), as
follows:
 
1. You acknowledge that your employment with the Company ended effective
[                             ], 20[___], and that you will perform no further
duties, functions or services for the Company subsequent to that date ,
notwithstanding your right to continue your service on the Company’s Board of
Directors.
 
2. You acknowledge and agree that you have received all vacation pay and other
compensation due you from the Company as a result of your employment with the
Company and your separation from employment, including, but not limited to, all
amounts required under your Employment Agreement with the Company effective on
the Commencement Date thereof (the “Employment Agreement”), other than those
amounts payable pursuant to Paragraph 3 below and those amounts, if any, payable
pursuant to Sections 3.5, 5.1, 5.2 and 5.3 or Article 7 of the Employment
Agreement if required by the terms of such sections or article. You acknowledge
and agree that the Company owes you no additional wages, commissions, bonuses,
vacation pay, severance pay, expenses, fees, or other compensation or payments
of any kind or nature, other than as provided in this Agreement and those
amounts, if any, payable pursuant to Sections 3.5, 5.1, 5.2 and 5.3 or Article 7
of the Employment Agreement if required by the terms of such sections or
article. All benefits for which you are eligible pursuant to the Employment
Agreement will remain in effect for the periods set forth therein.
 
3. In exchange for your promises in this Agreement and the Employment Agreement,
including the release of claims set forth below, if you sign and do not revoke
this Agreement the Company will pay you all amounts due to you under Section 1.1
of the Employment Agreement, minus legally required state and federal payroll
deductions. The payment provided for in this paragraph will be made in the time
periods required by the Employment Agreement (except for benefits that will be
paid over time as provided in such section) and, if no time is specified, within
twenty-two (22) days of the date of this Separation Agreement and Release.
 
4. You represent and warrant that you have returned to the Company any and all
documents, software, equipment (including, but not limited to, computers and
computer-related items), and all other materials or other things in your
possession, custody, or control which are the property of the Company,
including, but not limited to, Company identification, keys, and the like,
wherever such items may have been located; as well as all copies (in whatever
form thereof) of all materials relating to your employment, or obtained or
created in the course of your employment with the Company; except in the event
that you remain as a sitting Director of the Company on its Board of Directors,
in which circumstance you shall rightfully be authorized to keep and retain in
your possession any such documents, software, or equipment as may be reasonably
expected or required for performance of your duties as a Director.
 
5. You hereby represent that, except in the event you continue as a sitting
Director of the Company on its Board of Directors or other than those materials
you have returned to the Company pursuant to Paragraph 4 of this Agreement, you
have not copied or caused to be copied, and have not printed-out or caused to be
printed-out, any software, computer disks, or other documents other than those
documents generally available to the public, or retained any other materials
originating with or belonging to the Company. You further represent that you
have not retained in your possession, custody or control, any software,
documents or other materials in machine or other readable form, which are the
property of the Company, originated with the Company, or were obtained or
created in the course of or relate to your employment with the Company.
 
6. You shall comply with the obligations set forth in Article 8 of the
Employment Agreement which shall remain binding on you.
 
 
14

--------------------------------------------------------------------------------

 
 
7. In consideration for the payment provided for in Paragraph 3, you
unconditionally release and forever discharge the Company, and the Company’s
current, former, and future controlling shareholders, subsidiaries, affiliates,
related companies, predecessor companies, divisions, directors, trustees,
officers, employees, agents, attorneys, successors, and assigns (and the
current, former, and future controlling shareholders, directors, trustees,
officers, employees, agents, and attorneys of such subsidiaries, affiliates,
related companies, predecessor companies, and divisions) (referred to
collectively as “Releasees”), from any and all known and unknown claims,
demands, actions, suits, causes of action, obligations, damages and liabilities
of whatever kind or nature and regardless of whether the knowledge thereof would
have materially affected your agreement to release the Company hereunder, that
arise out of or are related to (a) the Company’s failure to make any payments
required under the Employment Agreement (other than those amounts, if any,
payable pursuant to Sections 3.5, 5.1, 5.2 and 5.3 and Article 7 of the
Employment Agreement if required by the terms of such sections), and (b) those
arising under the Age Discrimination in Employment Act (“ADEA”). The Release
will not waive the Executive’s rights to indemnification under the Company’s
certificate of incorporation or by-laws or any written agreement between the
Company and the Executive relating to the Executive’s service on the Board of
the Company.
 
With respect to the various rights and claims under the ADEA being waived by you
in this Agreement, you specifically acknowledge that you have read and
understand the provisions of paragraphs 11, 12, and 13 below before signing this
Agreement. This general release does not cover rights or claims under the ADEA
arising after you sign this Agreement.
 
8. You represent and warrant that you have not filed, and agree that you will
not file, or cause to be filed, any complaint, charge, claim or action involving
any claims you have released in the foregoing paragraph. This promise not to sue
does not apply to claims for breach of this Agreement. You agree and acknowledge
that if you break this promise not to sue, then you will be liable for all
consequential damages, including the legal expenses and fees incurred by the
Company or any of the Releasees, in defending such a claim.
 
9. The Company hereby represents and warrants that concurrently with your
execution and delivery of this Agreement, the Company has paid to you any and
all amounts under the Employment Agreement that are required to be paid to you
by the Company as of the date hereof, excluding, without limitation, any amounts
required to be paid under this Agreement and those amounts, if any, payable
pursuant to Sections 3.5, 5.1, 5.2 and 5.3 or Article 7 of the Employment
Agreement if and to the extent required by the terms of such sections.
 
10. Excluded from this Agreement are any claims or rights that cannot be waived
by law, including the right to file a charge of discrimination with an
administrative agency.
 
11. You acknowledge that you have hereby been advised in writing to consult with
an attorney before you sign this Agreement. You understand that you have
twenty-one (21) days within which to decide whether to sign this Agreement,
although you may sign this Agreement at any time within the twenty-one (21) day
period. If you do sign it, you also understand that you will have an additional
3 days after you sign to change your mind and revoke the Agreement, in which
case a written notice of revocation must be delivered to the CEO or General
Counsel, Acacia Automotive Inc., 3512 E. Silver Springs Boulevard - #243, Ocala,
FL 34470, on or before the third (3rd) day after your execution of the
Agreement. You understand that the Agreement will not become effective until
after that three (3) day period has passed.
 
12. You acknowledge that you are signing this Agreement knowingly and
voluntarily and intend to be bound legally by its terms.
 
13. You hereby acknowledge that no promise or inducement has been offered to
you, except as expressly stated above and in the Employment Agreement, and you
are relying upon none. This Agreement and the Employment Agreement represent the
entire agreement between you and the Company with respect to the subject matter
hereof, and supersede any other written or oral understandings between the
parties pertaining to the subject matter hereof and may only be amended or
modified with the prior written consent of you and the Company.
 
14. You certify that you have not experienced a job-related illness or injury
for which you have not already filed a claim.
 
15. If any provision of this Agreement is held to be invalid, the remainder of
the Agreement, nevertheless, shall remain in full force and effect in all other
circumstances.
 
16. This Agreement does not constitute an admission that you, the Company or any
other Releasee has violated any law, rule, regulation, contractual right or any
other duty or obligation.
 
 
15

--------------------------------------------------------------------------------

 
 
17. This Agreement is made and entered into in the State of Texas and shall in
all respects be interpreted, enforced, and governed under the laws of that
state, without reference to conflict of law provisions thereof. The language of
all parts in this Agreement shall be construed as a whole, according to fair
meaning, and not strictly for or against any party.
 
PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES THE RELEASE OF CERTAIN CLAIMS.
 

               
STEVEN L. SAMPLE
Dated: ____________________, 201___
     
   
       
Name:  Steven L. Sample
             Executive
         

 



                 
Dated: ____________________, 201___
     
ACACIA AUTOMOTIVE INC.
                     
By:
 
  
               
[                                                                    ]
               
[                                                                    ]

 

 
 
16

--------------------------------------------------------------------------------

 


SCHEDULE I
 
INDUCEMENT STOCK OPTION AGREEMENT
 
THIS AGREEMENT, made as effective the 1st day of January, 2011 (the
“Commencement Date”), by and between Acacia Automotive Inc. (“Acacia Automotive”
or the “Company”) and Steven L. Sample (“Optionee”).
 
RECITALS
 
WHEREAS, the Board has determined to offer employment to Optionee pursuant to an
employment agreement between the Company and the Optionee effective on the
Commencement Date (the “Employment Agreement”).
 
WHEREAS, as an inducement to accept such employment offer, the Board has
determined to offer Optionee an option (the “Option”) to purchase 200,000 shares
of Common Stock (the shares subject to this award being referred to below as the
“Shares”) under the terms and conditions set forth herein for a period of ten
years from April 1, 2014 (the “Grant Date”).
 
WHEREAS, the exercise price for the Shares subject to this Option shall be equal
to an average of the Fair Market Value (as defined in the Appendix hereto) of
the underlying Shares on the first trading day on or after the Grant Date and
the thirty days immediately preceding the Grant Date (the “Grant Date Exercise
Price”).
 
WHEREAS, all capitalized terms in this Agreement, to the extent not otherwise
defined herein, shall have the meaning assigned to them in the attached
Appendix.
 
NOW THEREFORE, it is hereby agreed as follows:
 
1. Grant of Option. Acacia Automotive hereby grants to Optionee, as of the Grant
Date, an Option to purchase up to 200,000 Shares at the Exercise Price per
Share. The Shares shall be purchasable from time to time in accordance with the
Vesting Schedule in Paragraph 3.  The Board of Directors shall have the option
to issue additional grants of options to the Executive at any time as it sees
fit.
 
2. Option Term. The Option shall have a maximum term of ten (10) years measured
from the Grant Date and shall accordingly expire at the close of business on the
tenth anniversary of the Grant Date, unless sooner terminated in accordance with
Paragraph 4 or 5.
 
3. Exercisability/Vesting. The right to exercise the Option shall vest in the
Optionee, and the Option shall become exercisable in accordance with the Vesting
Schedule set forth herein. The Option shall remain exercisable to the extent
vested until the Expiration Date or the sooner termination of the Option term
under Paragraph 4 or 5. The right to exercise the Option shall vest in the
Optionee as follows:
 
(i) 100,000 of the Options shall vest on the Grant Date, provided the Optionee
is actively employed by the Company or is a Director of the Company on that
date;
 
(ii) 10,000 of the Options shall vest on each monthly anniversary of the Grant
Date over the period beginning on the first (1st) monthly anniversary of the
Grant Date and ending on the tenth (10th) monthly anniversary of the Grant Date,
provided the Optionee/Executive is actively employed by the Company or is a
Director of the Company on the respective vesting dates; and
 
Vesting in the Shares may be accelerated pursuant to the provisions of Paragraph
4 or 5 below.
 
4. Cessation of Service.
 
(a) Termination due to Death or Disability. As of the date of the Optionee’s
termination from employment under the terms of the Employment Agreement and
service on the Company’s Board (the “Optionee’s Service”) due to death or
Disability (as defined below), any unexercised portion of any Option shall be
exercisable (to the extent previously vested) from the date of such termination
of the Optionee’s Service until two (2) years following such termination date,
but in no event later than ten (10) years following the Grant Date. As to
unvested Options at the date of the Optionee’s termination due to death or
Disability, all time-based Options that have not yet vested shall vest and shall
be exercisable from the date of such termination of the Optionee’s Service until
one hundred eighty (180) days following such termination date, but in no event
later than ten (10) years following the Grant Date. For purposes hereof,
“Disability” shall have the same meaning and be determined in the same manner as
set forth in the Employment Agreement.
 
 
17

--------------------------------------------------------------------------------

 
 
(b) Termination for Cause. As of the date of the termination of Optionee’s
Service for Cause (as defined below), any unvested or unexercised portion of any
Option shall terminate immediately and shall be of no further force or effect.
For purposes hereof, “Cause” shall have the same meaning and be determined in
the same manner as set forth in the Employment Agreement.
 
 (c) Termination Without Cause or for Good Reason. As of the date of the
termination of Optionee’s Service by Acacia Automotive without Cause or by the
Optionee for Good Reason (as defined below), any unexercised portion of any
Option shall (to the extent previously vested) be exercisable from such
termination of the Optionee’s Service until the date that is two (2) years
following the termination date, but in no event later than ten (10) years
following the Grant Date. As to unvested Options at the date of the termination
of Optionee’s Service by Acacia Automotive without Cause or by Optionee for Good
Reason, all unvested performance-based Options shall terminate and all
time-based Options that have not yet vested shall vest and shall be exercisable
from the date of such termination of the Optionee’s Service until one hundred
eighty (180) days following such termination date, but in no such event later
than ten (10) years following the Grant Date. The term “without Cause” shall
mean the termination of the Optionee’s Service for any reason other than those
expressly set forth in the definition “for Cause” above, or no reason at all, or
for Good Reason. For purposes hereof, “Good Reason” shall have the same meaning
and be determined in the same manner as set forth in the Employment Agreement.
 
(d) Termination Without Good Reason. As of the date of any voluntary termination
of Optionee’s Service with the Company by the Optionee other than due to death
or Disability, and other than for Good Reason, any unvested portion of any
Option shall terminate immediately and shall be of no further force or effect.
Any previously vested but unexercised portion of any Option shall remain
exercisable from the date of such termination of employment until the second
anniversary of the termination date, but in no event later than ten (10) years
following the Grant Date.
 
(e) Termination upon Expiration of Employment Agreement. As of the date of any
termination of Optionee’s Service with the Company at the time of, or subsequent
to, the expiration of the Employment Agreement by lapse of time and for no other
reason, then any previously vested but unexercised portion of any Option shall
remain exercisable from the date of such termination of employment until the
second anniversary of such termination date, but in no event later than ten
(10) years following the Grant Date.
 
5. Change in Control.
 
In the event of a Change of Control (as defined below) while the Optionee is
employed by the Company, any unvested installment of any Option shall
immediately vest and become exercisable from the date of such Change of Control
until the second anniversary of the Change of Control, but in no event later
than ten (10) years following the Grant Date provided, however, that
notwithstanding the foregoing, any such stock options shall remain exercisable
beyond such dates so long as Executive is an employee or Director of the Company
or any successor thereto or affiliate thereof, but in no event later than ten
(10) years following the Grant Date. For purposes hereof, “Change of Control”
shall have the same meaning and be determined in the same manner as set forth in
the Optionee’s employment agreement with the Company.
 
6. Adjustment in Shares. Should any change be made to the Common Stock by reason
of any stock split, stock dividend, recapitalization, combination of shares,
exchange of shares or other change affecting the outstanding Common Stock as a
class without Acacia Automotive’s receipt of consideration, the Company shall
make appropriate equitable adjustments to (i) the number and/or class of
securities subject to the Option and (ii) the Exercise Price in order to reflect
such change and thereby preclude a dilution or enlargement of benefits
hereunder; provided, however, that the aggregate Exercise Price shall remain the
same.
 
7. Stockholder Rights. The holder of the Option shall not have any stockholder
rights with respect to the Shares until such person shall have exercised the
Option, paid the Exercise Price and become a holder of record of the purchased
Shares.
 
 
18

--------------------------------------------------------------------------------

 
 
8. Manner of Exercising Option.
 
(a) In order to exercise the Option for all or any part of the Shares for which
the Option is at the time exercisable, Optionee or, in the case of exercise
after Optionee’s death, Optionee’s executor, administrator, heir or legatee, as
the case may be, must take the following actions:
 
(i) The Secretary of Acacia Automotive shall be provided with written notice of
the Option exercise (the “Exercise Notice”) in substantially the form of Exhibit
I attached hereto, in which there is specified the number of Shares to be
purchased under the exercised Option.
 
(ii) The Exercise Price for the purchased Shares shall be paid in one or more of
the following alternative forms:
 

 
•
 
cash or check made payable to Acacia Automotive’s order; or

 

 
•
 
Shares of the Company’s Common Stock held by Optionee (or any other person or
persons exercising the Option) for the requisite period necessary to avoid a
charge to Acacia Automotive’s earnings for financial reporting purposes and
valued at Fair Market Value on the Exercise Date; or

 

 
•
 
if established by Acacia Automotive and permitted under applicable law
(including the financial accounting rules associated with avoiding additional
financial expense through the method of exercise), through a “same day sale”
commitment from Optionee and a broker-dealer selected by Acacia Automotive
whereby the Optionee irrevocably elects to exercise the Option and to sell a
portion of the Shares so purchased sufficient to pay for the total Exercise
Price for the Shares being exercised and whereby the broker-dealer irrevocably
commits upon receipt of such Shares to forward the total Exercise Price for the
Shares being exercised directly to Acacia Automotive plus the applicable
Federal, state and local income taxes required to be withheld by Acacia
Automotive by reason of such exercise (the “Cashless Exercise”).

 
(iii) Appropriate documentation evidencing the right to exercise the Option
shall be furnished to Acacia Automotive if the person or persons exercising the
Option is other than Optionee.  The Company agrees to reasonably assist the
person or persons exercising the Option with said appropriate documentation in
the normal course.
 
(iv) Appropriate arrangement must be made with Acacia Automotive for the
satisfaction of all Federal, state and local income tax withholding requirements
applicable to the Option exercise.
 
 (b) Except to the extent the Cashless Exercise sale and remittance procedure
specified above is utilized in connection with the exercise of the Option,
payment of the Exercise Price for the purchased Shares must accompany the
Exercise Notice delivered to Acacia Automotive in connection with the Option
exercise.
 
(c) As soon as practicable after the Exercise Date, Acacia Automotive shall
issue to or on behalf of Optionee (or any other permitted person or persons
exercising the Option) a certificate or certificates representing the purchased
Shares. The right to receive Shares under this Agreement may not be assigned,
transferred, pledged or otherwise disposed of in any way by the Optionee (other
than by will or the laws of descent and distribution).
 
(d) In no event may the Option be exercised for fractional Shares.
 
9. No Impairment of Rights. This Agreement shall not in any way affect the right
of Acacia Automotive to adjust, reclassify, reorganize or otherwise make changes
in its capital or business structure or to merge, consolidate, dissolve,
liquidate or sell or transfer all or any part of its business or assets.
 
10. Compliance with Laws and Regulations.
 
(a) The exercise of the Option and the issuance of the Shares upon such exercise
shall be subject to compliance by Acacia Automotive and Optionee with all
applicable requirements of law relating thereto and with all applicable
regulations of any stock exchange on which the Common Stock may be listed for
trading at the time of such exercise and issuance.
 
(b) The inability of Acacia Automotive to obtain approval from any regulatory
body having authority deemed by Acacia Automotive to be necessary to the lawful
issuance and sale of any Common Stock pursuant to the Option shall relieve
Acacia Automotive of any liability with respect to the non-issuance or sale of
the Common Stock as to which such approval shall not have been obtained.
However, Acacia Automotive shall use its best efforts to obtain all such
applicable approvals.
 
 
19

--------------------------------------------------------------------------------

 
 
11. Successors and Assigns. Except to the extent otherwise provided in Paragraph
4(a) or 5, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, Acacia Automotive and its successors and assigns and Optionee,
Optionee’s assigns and the legal representatives, heirs and legatees of
Optionee’s estate.
 
12. Governing Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Texas without resort to
its conflict-of-laws rules.
 
13. Non-Statutory Stock Options. The Option granted hereunder is not intended to
be an incentive stock option within the meaning of Section 422 of the Code.
 
14. No Right to Continued Service. Nothing in this Agreement shall confer upon
Optionee any right to continue in the Service of Acacia Automotive or shall
interfere with or restrict in any way the rights of Acacia Automotive which are
hereby expressly reserved, to discharge Optionee at any time for any reason
whatsoever, with or without Cause, the sole exception being the Executive’s
right to continue to sit on the Company’s Board in the normal course.
 
15. Notices. Any notice required to be given or delivered to Acacia Automotive
under the terms of this Agreement shall be in writing and addressed to Acacia
Automotive at its principal corporate offices. Any notice required to be given
or delivered to Optionee shall be in writing and addressed to Optionee at the
most recent address reflected in Acacia Automotive’s employment records. All
notices shall be deemed effective upon personal delivery or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.
 
 
(Signature page follows)
 
 
 
 
20

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 

         
ACACIA AUTOMOTIVE INC.
       
By:
 
  
     
[                                                            ]
     
[                                                            ]

 

         
OPTIONEE
           
   
     
Steven L. Sample
     
Optionee

 
 
21

--------------------------------------------------------------------------------

 
 
EXHIBIT I
 
NOTICE OF EXERCISE
 
I hereby notify Acacia Automotive, Inc. (the “Corporation”) that I elect to
purchase ____________ shares of the Corporation's Common Stock (the "Purchased
Shares") at the option exercise price of $__________________ per share (the
“Exercise Price”) pursuant to that certain option (the “Option”) granted to me
under the Corporation's 2007 Stock Incentive Plan or its successor Plan on
_____________________, _______.
 
Concurrently with the delivery of this Exercise Notice to the Corporation, I
shall hereby pay to the Corporation the Exercise Price for the Purchased Shares
in accordance with the provisions of my agreement with the Corporation (or other
documents) evidencing the Option and shall deliver whatever additional documents
may be required by such agreement as a condition for exercise. Alternatively, I
may utilize the Cashless Exercise sale and remittance procedure specified in my
agreement to effect payment of the Exercise Price.
 


_____________________, ________
Date
 


_______________________________________________
 Optionee
 


Address: _______________________________________
 
 
______________________________________________
 
 
Print name in exact manner it is to appear on the stock certificate:
____________________________________________________________________________________________________________________
 
 
Address to which certificate is to be sent, if different from address above:
______________________________________________________________________________________________________________
 
Social Security Number: ____________________________________
 
 
22

--------------------------------------------------------------------------------

 
 
APPENDIX
 
The following definitions shall be in effect under the Agreement:
 
A. Agreement shall mean this Inducement Stock Option Agreement.
 
B. Board shall mean Acacia Automotive’s Board of Directors.
 
C. Code shall mean the Internal Revenue Code of 1986, as amended.
 
D. Common Stock shall mean Acacia Automotive’s common stock, par value $0.001
per share.
 
E. Exercise Date shall mean the date on which the Option shall have been
exercised in accordance with Paragraph 8 of the Agreement.
 
F. Exercise Price shall mean $            ___ per Share.
 
G. Expiration Date shall mean the date on which the Option term expires as
specified in Paragraph 2.
 
H. Fair Market Value per share of Common Stock on the Grant Date shall be
determined in accordance with the following provisions:
 
(i) If the Common Stock is at the time traded on the OTC Market, then the Fair
Market Value shall be an average of the closing selling price per share of
Common Stock on the date in question, as the price is reported by the National
Association of Securities Dealers on the OTC Market or any successor system, and
the closing price of the stock on each of the preceding thirty days. If there is
no closing selling price for the Common Stock on the date in question, then the
Fair Market Value shall be average of the closing selling price on the last
thirty days preceding the date for which such quotation exists.
 
(ii) If the Common Stock is at the time listed on any Stock Exchange, then the
Fair Market Value shall be average of the closing selling price per share of
Common Stock on the date in question and the thirty days preceding such date on
the Stock Exchange determined by the Board to be the primary market for the
Common Stock, as such price is officially quoted in the composite tape of
transactions on such exchange. If there is no closing selling price for the
Common Stock on the date in question, then the Fair Market Value shall be
average of the closing selling price on each of the thirty days preceding the
date for which such quotation exists.
 
(iii) If the Common Stock is not at the time traded on any Stock Exchange and is
not reported on the OTC Market or any successor system, then the Fair Market
Value shall be the average between the highest bid and lowest asked prices for
the Common Stock on the relevant date and each of the thirty days preceding the
relevant date by an established quotation service for over-the-counter
securities.
 
(iv) If the Common Stock is not at the time traded on any Stock Exchange, is not
reported on the OTC Market or a successor system, and is not otherwise publicly
traded, then the Fair Market Value shall be established by taking an average of
the most recent sale price for the Common Stock and all sales during each of the
thirty days immediately preceding that last sale.
 
I. Grant Date shall mean the date designated in the preamble to the Agreement
granting the Option.
 
J. Optionee shall mean the person to whom the Option is granted as specified in
the Agreement.
 
K. Service shall mean Optionee’s service with Acacia Automotive, whether as an
employee, director or consultant, which has not been interrupted or terminated.
Optionee’s Service shall not be deemed to have terminated merely because of a
change in the capacity in which Optionee renders service to Acacia Automotive.
 
M. Shares shall mean the number of shares of Common Stock subject to the Option.
 
N. Stock Exchange shall mean the Nasdaq Stock Exchange, the American Stock
Exchange, the New York Stock Exchange, the OTC Bulletin Board Exchange, or the
Pink Sheets Exchange.
 
O. Vesting Schedule shall mean the vesting schedule specified in Paragraph 3 of
the Agreement, pursuant to which Optionee will vest in the Shares in one or more
installments over his period of Service, subject to acceleration in accordance
with the provisions of the Agreement.
 
 
23

--------------------------------------------------------------------------------

 


 